Citation Nr: 0409186	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  96-48 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUE

Entitlement to a rating higher than 10 percent for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from November 1984 to November 
1994.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 RO rating decision 
which granted service connection and a 10 percent rating for 
a low back disability (degenerative disc disease of the 
lumbar spine); the veteran appealed for a higher rating for 
this condition.  He testified at a Board hearing in December 
1997.  The Board remanded the case to the RO in April 1998 
and August 2000 for further development.  


FINDINGS OF FACT

Since his separation from active duty, the veteran's low back 
disability (degenerative disc disease of the lumbar spine) 
has produced impairment equivalent to severe intervertebral 
disc disease with recurring attacks and intermittent relief.  


CONCLUSION OF LAW

The criteria for a 40 percent rating for a low back 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from November 
1984 to November 1994.  His service medical records indicate 
that he was treated for low back complaints on several 
occasions during service.  

Private treatment records show continued treatment after 
service in November and December 1994 for low back problems.  

The veteran underwent a VA general medical examination in 
January 1995.  He complained of pain in his low back.  The 
examiner reported that the veteran had mild lower back 
tenderness and good range of motion.  The examiner stated 
that the veteran had negative straight leg raising and that 
motor and sensory testing were intact.  The diagnoses 
included chronic lower back pain which seemed degenerative in 
nature.  

The veteran also underwent a VA orthopedic examination in 
January 1995.  He reported that his back problem began in 
1991 when he picked up a box and felt that he heard a pop in 
his back.  He stated that he had a great deal of pain in the 
lumbosacral area toward the left sacroiliac joint.  He 
indicated that the pain gradually disappeared and that since 
that time he had suffered three episodes.  The veteran noted 
that the first episode lasted two days, the second one lasted 
one to two days, and the third one lasted two to three days.  
He stated that the last two episodes had been accompanied 
with a feeling of numbness occurring in the left buttock and 
down to the lateral aspect of the left leg.  The veteran 
indicated that the numbness would last for days.  The 
examiner reported that the veteran had no postural 
abnormality, no fixed deformity, and no difficulty with 
change of position from sitting to standing.  It was noted 
that the veteran reported that when he went from a supine 
position to sitting position, he would have to pull with his 
hands.  The examiner noted that the veteran had a 1+ 
difficulty in change of position.  As to range of motion, the 
examiner reported that there was 100 degrees of forward 
flexion and that such was painful.  There was 30 degrees of 
backward extension, which was also painful.  Left and right 
lateral flexion was 30 degrees each with flexion to the right 
painful and flexion to the left not painful.  The examiner 
noted that rotation was 60 degrees, both left and right, and 
that both movements produced pain.  As to the neurological 
evaluation, the examiner indicated that the veteran had 
normal patellar and Achilles' reflexes and that they were 
symmetrical.  It was noted that there were no abnormal 
reflexes.  The examiner indicated that the veteran had 
decreased sensation in the lateral aspect of the left thigh 
and that such extended in a band down in the distribution of 
the L4-L5 area.  Straight leg raising in the supine position 
produced back pain on the left side, but not on the right 
side, at about 90 degrees.  It was reported that in the 
sitting position, straight leg raising did not produce back 
pain on either the right or the left side.  The diagnoses 
included low back pain, muscular, with a question of nerve 
root compression.  

A January 1995 radiological report, as to the lumbar spine, 
related an impression of mildly transitional lumbar spine 
with transitional hypoplastic lower ribs.  It was also noted 
that L5 was low relative to the sacrum and that there was 
degenerative disk disease with mild disk-space narrowing 
suspected at L4-L5 and that disk space L5-S1 was at the lower 
limits of normal.  Unilateral spondylolysis at L5 on the left 
was suspected without spondylolisthesis.  Mild sclerosis of 
the sacroiliac joints was reported as well as minimal 
thoracolumbar scoliosis.  

VA treatment records dated from January 1995 to February 1995 
show treatment for disorders including low back complaints.  
A February 1995 entry noted that the veteran reported that he 
had a chronic feeling of swelling in his left leg and that he 
developed left buttock numbness about a year earlier.  He 
indicated that the numbness extended down to his left foot.  
The veteran also reported that he had back spasms greater on 
the left than the right.  

In September 1995, the RO granted service connection and a 10 
percent rating for a low back disability.  The veteran 
appealed for a higher rating for this condition.

VA treatment records dated from September 1995 to August 1996 
indicate that the veteran was treated for several disorders 
including his low back disability.  A September 1995 
treatment entry noted that he complained of low back pain to 
the left hip area.  He reported that he had suffered left 
buttock numbness since 1989 after a lower back injury.  It 
was noted that a magnetic resonance imaging (MRI) study 
showed suspected sciatica versus pinched nerve.  The 
impression was sciatica versus nerve compression.  An October 
1995 entry noted that an MRI showed a Schemer's node at L1-L2 
and posterior disk herniation at T7-T8, L2-L3, L3-L4, but not 
obstructing the neural foramen.  There was no spinal 
stenosis.  The assessment was sciatica.  An August 1996 entry 
indicated that the veteran was given a steroid injection.  
The diagnoses were low back pain, disc radicular pain, and 
degenerative joint disease.  

In a September 1996 statement, the veteran reported that the 
numbness and pain continued to move down towards his feet and 
even into his genitalia.  The veteran stated that he was 
currently undergoing a course of treatment involving pain 
blocks and steroids.  

Treatment entries dated in October 1996 show continued 
treatment.  An October 1996 entry noted that the veteran 
underwent an epidural steroid injection and related a 
diagnosis of low back pain, disc radicular pain, and 
degenerative joint disease.  

The veteran underwent a VA spine examination in October 1996.  
He reported that he suffered from numbness that had 
progressively gone to his buttocks, especially on the left.  
He stated that the numbness was in both buttocks as well as 
his legs.  The veteran indicated that he continued to have 
pain, that he was currently being seen in a pain clinic, and 
that he was receiving nerve blocks.  He noted that the 
numbness in the lower part of his body would worsen with 
activity and that his back would pop twenty times a day.  The 
veteran stated that his left foot was numb.  The examiner 
reported that the veteran walked without a limp and that he 
had no postural abnormalities or fixed deformities.  The 
examiner noted that the musculature of the veteran's back was 
good.  As to range of motion, the examiner reported that 
forward flexion was 100 degrees, backward extension was 21 
degrees, left lateral flexion was 19 degrees, and that right 
lateral flexion was 32 degrees.  It was noted that there was 
slight objective evidence of pain on motion.  The diagnosis 
was degenerative disc disease  of the lumbosacral spine.  An 
October 1996 lumbosacral spine X-ray indicated no bony 
abnormality.  

In a November 1996 statement, the veteran reported that he 
continued to have severe pain in his lower back with pain 
radiating into his legs and decreased sensation in the 
lateral aspect of the left thigh and expanding to cover a 
large area of his lower body.  He stated that the pain had 
limited his physical activity.  The veteran noted that on one 
of his visits to an orthopedic clinic, the doctor pointed out 
that he had a possible narrowing of the intervertebral 
foramen of the L4-L5 region.  He indicated that from the 
beginning, his pain in the lower back had been accompanied by 
cramps and muscle spasms which had continued to worsen.  The 
veteran reported that he was currently undergoing treatment 
at a VA facility for medication and pain blocks.  

VA treatment records dated from November 1996 to December 
1997 indicate that the veteran continued to receive 
treatment.  Treatment entries dated from November 1996 to 
July 1997 noted that he underwent epidural steroid 
injections.  The diagnoses were low back pain, disc 
radiation, degenerative joint disease.  An August 1997 entry 
related an assessment of possible lumbosacral radiculopathy 
left greater than right.  A December 1997 entry noted that 
the veteran underwent another epidural steroid injection.  
The diagnoses were low back pain, disc radiation, 
degenerative joint disease.  A December 1998 treatment entry 
related an impression of chronic low back pain with mild 
sciatica.  

At a December 1997 Board hearing, the veteran testified that 
he experienced muscle spasms in his back with pain with 
increased activities, especially walking.  He indicated that 
he could walk about a city block before he would start having 
discomfort.  The veteran stated that any type of articulating 
movement or dynamic movement irritated or exacerbated his 
lower back.  He noted that he would have problems with 
bending and that a bag of groceries was about all he could 
lift before he would experience pain.  The veteran indicated 
that he would have a problem after climbing ten stairs or 
less.  He reported that the muscle spasms primarily started 
in the lumbar region of his back and involved tightening 
pain.  The veteran stated that the pain would usually radiate 
down his leg, predominantly his left leg.  He indicated that 
he was getting epidurals with steroids every three weeks.  

VA treatment records dated from February 1998 to May 1998 
show continued treatment.  

The veteran underwent a VA spine examination in May 1998.  It 
was noted that the claims file was reviewed.  The veteran 
complained of pain, weakness, stiffness, fatigability, and 
lack of endurance.  He reported that he underwent an MRI 
which showed a disc problem at L4-L5.  He also reported that 
there were periods of flare-ups and that the precipitating 
factor was sitting down and the alleviating factor was sleep.  
It was noted that he had a 10 percent functional impairment 
during flare-ups.  The veteran stated that he used a cane, 
but not often enough.  The examiner reported that the veteran 
was very fit looking with bulging muscles.  As to range of 
motion of the lumbar spine, forward flexion was 90 degrees, 
backward extension was 30 degrees, and flexion to the right 
and left was 20 degrees.  The examiner stated that such 
varied from normal in that the flexion to the right and left 
should have been 30 degrees each.  It was noted that the 
forward and backward flexion were within normal limits.  The 
examiner reported that the motion stopped when the pain 
began.  The examiner stated that there was no objective 
evidence of painful motion, spasm, weakness, or tenderness.  
The examiner indicated that the veteran walked without any 
limp or without the assistance of any appliance.  It was 
reported that the veteran sat and arose from the chair like 
an athlete with no evidence of pain.  The examiner indicated 
that the musculature of the veteran's back was excellent.  
The examiner noted that the straight leg raising test was 
positive on the right at 55 degrees and on the left at 30 
degrees.  The knee jerk was positive on the right and left 
and the ankle jerk was positive on the "right".  The 
examiner stated that he was unable to elicit an ankle jerk on 
the left.  The diagnosis was degenerative joint disease, 
lumbosacral spine, with loss of function due to pain.  The 
examiner commented that weakened movement was not detected 
and that excess fatigability or incoordination was not noted.  
The examiner remarked that the veteran could have pain on use 
including flare-ups, weakened movement, excess fatigability, 
or incoordination, but that such was not detected during the 
examination.  The examiner stated that he doubted that the 
pain significantly limited the veteran's functional ability 
during flare-ups because he took his medication so 
irregularly and did not use a cane.  

VA treatment records dated from October 1998 to October 2000 
indicate that the veteran received treatment for disorders 
including his low back disability.  A May 1999 consultation 
report noted that he complained of a backache for three days 
with numbness and spasm.  The veteran indicated that the pain 
radiated to his left leg.  It was noted that he was positive 
for a paraspinous muscle spasm.  

In an October 2000 addendum to the May 1998 VA spine 
examination report, the examiner reported that he had 
reviewed the claims fie to include new evidence.  He stated 
that the treatment records that were previously contained in 
the claims file did not warrant any change in the examination 
report.  

VA treatment records dated from March 2001 to September 2001 
show continued treatment.  A March 2001 report of an MRI 
noted that the veteran's lower three lumbar intervertebral 
disc space levels showed degeneration of discs and that there 
were small tears of the annulus at L3-L4 and L4-L5, 
posteriorly.  There was no herniated nucleus pulposus or 
foraminal lesion and the central spinal canal diameter was at 
the lower limits of normal from L2 through S1.  The 
impression was degenerative disc disease and annular tears, 
no herniated nucleus pulposus identified.  

The veteran underwent a VA spine examination in June 2002.  
He reported that he had intermittent episodes of back pain 
two to three times per year.  The examiner reported that an 
MRI in March 2001 showed no herniated disc.  It was noted 
that the there was a small annular tear in the L3-L4, L4-L5 
disk, no herniation, no impingement on any of the neural 
foramina, and no impingement on the spinal canal.  The 
veteran indicated that he had been seen in the pain clinic 
and that he had been treated with physical therapy and 
epidural injections.  He noted that the epidural injections 
were the most successful and that after the injections he 
would have essentially no symptoms.  The examiner noted that 
he had minimal problems.  The examiner stated that there was 
some tenderness and spasm in the left paraspinal muscles at 
the lumbar level.  There was normal range of motion at 90 
degrees flexion, 20 degrees extension, and 45 degrees 
bilateral flexion.  The examiner stated that deep tendon 
reflexes were normal and that there was no sensory loss.  The 
diagnosis was myalgia/myositis, lumbosacral spine, chronic, 
no significant degenerative disc disease or degenerative 
joint disease.  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statements of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim for a rating higher than 10 percent 
for a low back disability (degenerative disc disease of the 
lumbar spine).  VA examinations have been provided, and 
relevant medical records obtained.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The rating schedule for evaluating spine disabilities changed 
during the pendency of this appeal.  Either the old or new 
rating criteria may apply, whichever are most favorable to 
the veteran, although the new rating criteria are only 
applicable since their effective date.  VAOPGCPREC 3-2000.  

The old criteria, in effect prior to September 23, 2002, 
provided that intervertebral disc syndrome is rated 10 
percent when mild.  It is rated 20 percent when moderate, 
with recurring attacks.  It is rated 40 percent rating when 
severe, with recurring attacks and intermittent relief.  A 60 
percent rating requires pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy, with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  

Under the new criteria of Code 5293, effective September 23, 
2002, and Code 5243, effective September 26, 2003, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 (combined ratings table) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  When rating based on incapacitating episodes, a 
10 percent rating is assigned when there are incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months; a 20 percent 
rating is assigned when there are incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months; a 40 percent rating is 
warranted when there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent rating is 
warranted when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  An "incapacitating episode" is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (68 Fed.Reg. 51454 (2003)).  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  See note at 
"diseases of the peripheral nerves" in 38 C.F.R. § 4.124a.  
With regard to sciatic nerve paralysis, a 10 percent rating 
is warranted for mild incomplete paralysis; a 20 percent 
rating requires moderate incomplete paralysis; a 40 percent 
rating requires moderately severe incomplete paralysis; a 60 
percent rating requires severe incomplete paralysis with 
marked muscular atrophy; and an 80 percent rating is given 
for complete paralysis, when there is complete paralysis the 
foot dangles and drops, no active movement of the muscles 
below the knee is possible, and flexion of the knee is 
weakened or (very rarely) lost.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5010.  

Under the old rating criteria, in effect prior to September 
26, 2003, limitation of motion of the lumbar spine is rated 
10 percent when slight, 20 percent when moderate, and 40 
percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).  A 40 percent rating is the maximum available under 
Diagnostic Code 5292 (2002).  

Under the old rating criteria, in effect prior to September 
26, 2003, lumbosacral strain is rated 10 percent when there 
is characteristic pain on motion.  It is rated 20 percent 
when there is muscle spasm on extreme forward flexion, and 
unilateral loss of lateral spine motion in the standing 
position.  It is rated 40 percent when severe, with listing 
of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  A 40 percent 
rating is the maximum available under Diagnostic Code 5295 
(2002).  

Under the new rating criteria, effective September 26, 2003, 
A 10 percent rating is warranted where forward flexion of the 
thoracolumbar spine is greater than 60 degrees, but not 
greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine is greater than 120 degrees, but not 
greater than 235 degrees; or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or there is vertebral body fracture 
with loss of 50 percent or more of the height.  A 20 percent 
rating requires forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating requires favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine of 30 degrees or less.  A 50 percent rating requires 
unfavorable ankylosis of the entire thoracolumbar spine.  38 
C.F.R. § 4.71a, Diagnostic Codes 5237, 5242 (68 Fed.Reg. 
51454 (2003)).  

After comparing the criteria of the old diagnostic codes to 
the evidence, and after comparing the criteria of the new 
diagnostic codes to the evidence, the Board finds that rating 
the veteran's low back disability under the old version of 
Diagnostic Code 5293 would be to his advantage and provide 
him with a higher evaluation.  With regard to the new 
criteria, the veteran does not have the required duration of 
yearly incapacitating episodes for a higher rating, and 
separate ratings under orthopedic and neurological codes 
would not result in a combined rating higher than what could 
be assigned under the old version of Code 5293.  Thus the 
Board will use the old version of Code 5293 in the present 
case.  

The medical evidence includes multiple VA examinations from 
1995 to 2002, and numerous treatment records since service.  
The serial VA examinations do not show a major problem from 
lumbar spine intervertebral disc syndrome.  On the other 
hand, the treatment records since service depict a more 
serious condition, with episodic low back pain and 
neurological symptoms of disc disease.  The veteran has been 
frequently seen for low back pain which at times radiates 
down his legs.  Muscle spasm has often been found.  He has 
received epidural steroid injections for pain control.  At 
times there have been findings of sciatica and diminished or 
absent reflexes.  Such findings are not persistent, but they 
appear during the recurring exacerbations of low back disc 
disease.  The veteran maintains that he has only intermittent 
relief of radiating low back pain, and the frequency of 
treatment he has received lends support to his assertion.  

The old version of Code 5293 also takes into consideration 
limitation of motion, including limited motion due to pain, 
and the Board has taken into account the varying degrees of 
limited motion and findings of pain shown in the records.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet.App. 202 
(1995); VAOPGCPREC 36-97.  

Considering all the evidence, the Board finds that the 
veteran's low back degenerative disc disease has produced 
impairment equivalent to severe intervertebral disc disease 
with recurring attacks and intermittent relief.  This 
satisfies the criteria for a higher rating of 40 percent 
under the old version of Diagnostic Code 5293.  The evidence 
does not show pronounced and persistent symptoms as required 
for an even higher rating of 60 percent under this code.  
Thus a higher rating of 40 percent but no greater will be 
assigned for the low back disorder.

This is an initial rating case on the granting of service 
connection, and thus different percentage ratings may be 
assigned for different periods of time, since the effective 
date of service connection, based on the facts found (i.e., 
"staged ratings").  Fenderson v. West, 12 Vet.App. 119 
(1999).  While the evidence shows some day-to-day 
fluctuations in the veteran's low back condition, there have 
been no variations to the extent as would justify different 
staged ratings since service connection became effective on 
November 26, 1994.  Therefore the higher 40 percent rating 
for the low back disability is to be effective as of November 
26, 1994.  The Board has considered the benefit-of-the-doubt 
rule, 38 U.S.C.A. § 5107(b), in making this decision.


ORDER

A higher rating of 40 percent for a low back disability is 
granted.  



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



